Citation Nr: 1241508	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for chronic thoracic spine pain with arthritis.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In October 2009, the RO continued a 50 percent rating for PTSD after a June 2009 proposed reduction for that rating.  In June 2010, the RO continued a 20 percent rating for the Veteran's thoracic spine condition.

In a July 2010 statement of the case, the RO increased the Veteran's rating for PTSD to 70 percent effective September 28, 2009.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA PTSD examination was conducted in September 2009, and her most recent VA spine examination was in May 2010.  The most recent evidence pertaining to the disabilities on appeal is from August 2010.  The Veteran indicated that she had received private psychotherapy from Dr. M, and related records are not on file. See VA psychiatric treatment record dated in July 2009. It is clear that the current evidentiary record is incomplete. On remand, appropriate action should be taken to secure all outstanding, relevant treatment records. 

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in her conditions, the Board finds that new psychiatric and spine examinations are needed to fully and fairly evaluate the Veteran's claims for increased disability ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Therefore, the Veteran should be afforded new examinations for her service-connected disabilities, and her most recent VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA treatment records from April 2011 through the present should be obtained from the VA Medical Center in Omaha, Nebraska and associated with the claims file.  In addition, the Veteran should be asked to provide the names and addresses of any private treatment providers so that any outstanding records may be obtained. 

2.  The Veteran should then be scheduled for a VA examination in order to assess the current severity of her PTSD.  The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination.  The Veteran must be given adequate notice of the time and place of the examination.

The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to her service-connected PTSD.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned.  All findings should be reported in detail accompanied by a complete rationale.

3.  The Veteran should also be scheduled for an appropriate VA examination to determine the current severity of her service-connected thoracolumbar spine disability.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  All indicated tests and studies are to be performed, to include range of motion studies.  The examiner should identify all orthopedic and neurologic symptoms and any additional limitation of motion due to pain or functional loss.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



